Pottle, J.
1. A petition for certiorari should not be dismissed for want of an assignment of error, when it sets forth the evidence alleged to have been introduced /at the trial, the judgment' of the inferior judicatory, and avers that the judgment is contrary to law, contrary to evidence, and decidedly and strongly against the weight of the evidence.
2. Where there is no disputed issue of fact, the judgment of the inferior judicatory may be reviewed by certiorari. Toole v. Edmondson, 104 Ga. 776 (31 S. E. 25).
3. The monthly wages of one employed to cheek cotton as it is weighed and classified, and who also works as a stenographer, typewriter, and letter filer, are not subject to the process of garnishment. Cohen v. Aldrich, 5 Ga. App. 256 (62 S. E. 1015).
4. The certiorari should have been sustained, and a new trial ordered, but as the evidence on the new hearing may be different, a final judgment should not be entered. Almand v. Georgia R. Co., 102 Ga. 151 (29 S. E. 159). Judgment reversed.
J. M. Hull Jr., Lansing B. Lee, for plaintiff in error.
A. R. Williamson, M. C. Barwiclc, contra.